Dykman, J.:
This is an appeal from an order of the Special Term reversing the taxation of fifty dollars as costs to the defendants, which was allowed by the clerk. The proceeding was by certiorari, and the only question presented by the appeal now before us is whether, under the order of the General Term confirming their proceedings with costs to be taxed, the defendants could include in their bill of costs the sum of fifty dollars. That sum was allowable in the discretion of the court, but as that discretion was not exercised, the defendants acquired no right to insert the same in their bill of costs.
The order should, therefore, be affirmed, with ten dollars costs and disbursements.
Brown, P. J., and Pratt, J., concurred.
Order affirmed, with ten dollars costs and disbursements.